Citation Nr: 1202557	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.

2.  Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome.

3.  Entitlement to an initial compensable evaluation for left knee patellofemoral syndrome.

4.  Entitlement to an initial compensable evaluation for bilateral mandibular tori.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).  The RO, in pertinent part, granted service connection for lumbar strain, right and left knee patellofemoral syndrome, and bilateral mandibular tori.  The Veteran has appealed the assigned ratings for these disabilities.   


FINDINGS OF FACT

1.  Lumbar spine strain results in limitation of flexion of the thoracolumbar spine due to pain.  The Veteran had 65 degrees forward flexion and 215 degrees combined range of motion with consideration of his limitations due to pain.  The Veteran had normal x-rays of the lumbar spine with no evidence of arthritic changes The Veteran's lumbar spine did not result in any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician. 

2.  Right knee patellofemoral syndrome is manifested by chronic, low-grade right knee pain; full extension to 0 degrees without pain; and full flexion to 140 degrees without pain.  There were no additional limitations to range of motion testing on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had normal x-rays of the right knee with no evidence of arthritic changes.  

3.  Left knee patellofemoral syndrome is manifested by chronic, low-grade left knee pain; full extension to 0 degrees without pain; and full flexion to 140 degrees without pain.  There were no additional limitations to range of motion testing on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had normal x-rays of the left knee with no evidence of arthritic changes.  

4.  The Veteran has multiple mandibular tori, the largest of which are located bilaterally under the tongue and measure approximately 12 millimeters by 17 millimeters.  Bilateral mandibular tori results in pain with eating.  The Veteran has inter-incisal temporomandibular articulation limited to 35 millimeters, and lateral excursion limited to 5 millimeters on the right and 6 millimeters on the left.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 (2011). 

2.  The criteria for a compensable evaluation for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a Diagnostic Code 5259 and 5260 (2011). 

3.  The criteria for a compensable evaluation for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a Diagnostic Code 5259 and 5260 (2011). 

4.  The criteria for a 10 percent evaluation, but no more, for bilateral mandibular tori have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Codes 9904 and 9905 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a February 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claims for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  February 2008 and October 2008 letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Where a claim has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and section 5103(a) notice is "no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman, at 490 ; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17   (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).

The Veteran's VA examinations, lay statements, and a Decision Review Officer (DRO) informal conference report have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in March 2008 and January 2009.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they included a review of the claims folder; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  


B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Lumbar Strain

The schedular criteria for the rating of spine disabilities evaluates lumbosacral strain based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Under the General Formula, a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A higher 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011)

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a higher 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   Id. at Note (2).

During a March 2008 VA examination, the Veteran reported stiffness in his back associated with weakness and pain on a daily basis.  Pain was described as aching and sharp and was rated at a 10/10 in severity.  Pain was elicited with physical activity and was relieved with rest and ibuprofen.  A physical examination shows that the Veteran had normal posture and gait and he did not use assistive devices for ambulation.  Examination of the thoracolumbar spine revealed no radiation of pain on movement, muscle spasm, or tenderness.  The Veteran had 0 degrees extension and 65 degrees flexion limited by pain at 65 degrees.  The rest of range of motion was normal (30 degrees extension, 30 degrees right and left lateral bending, and 30 degrees right and left rotation).  Range of motion of the thoracolumbar spine was limited by pain, but was not limited by repetitive use, fatigue, weakness, lack of endurance, or incoordination.  The VA examiner stated that he could not determine if there was any additional limitation caused by flare-ups.  There was no intervertebral disc syndrome.  Motor, sensory, and reflex examinations were normal.  X-rays of the lumbar and thoracic spine were normal without fracture, lesion, or arthritic change.  The Veteran was diagnosed with chronic lumbar strain with reduced range of motion.  This was consistent with examination findings and normal x-rays. 

During a January 2009 VA examination, the Veteran reported slight discomfort in the back which was present continually.  This was aggravated by sitting, standing, or lying down for longer than 15 minutes and was described as a dull aching.  The Veteran took Motrin for pain.  He reported that he avoided bending and lifting due to his back.  He denied any radiating neurologic symptoms and he had no incapacitating episodes.  A physical examination shows that posture and gait were normal.  The Veteran did not use any assistive or corrective devices.  An examination of the lumbar spine demonstrated no spasms or tenderness.  The Veteran had 75 degrees flexion, 25 degrees extension, 30 degrees right and left lateral flexion, and 30 degrees right and left rotation, all without any pain on motion other than at the end range of flexion.  There was no pain with any other ranges of motion.  There was no change in active or passive range of motion during repeat range of motion testing, and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  A muscle examination was normal with normal tone, bulk, and strength.  Sensory and reflex examinations were also normal.  The Veteran was assessed with intermittent lumbar strain. 

In a July 2008 statement, the Veteran reported discomfort and pain in the lumbar spine, treated with stretching, resting, and Motrin.  The Veteran reported that he adjusted his physical activities due to pain.  He did not stay immobile for long to avoid back pain.  He reported that his back and knees interfered with sleep.  He reported difficulty with climbing stairs and difficulty with lifting.  

The Veteran is currently in receipt of a 10 percent evaluation for lumbar spine strain under Diagnostic Code 5237.  The schedular criteria for the rating of spine disabilities evaluates lumbosacral strain based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2011).  March 2008 and January 2009 VA examinations show that the Veteran had forward flexion in the thoracolumbar spine measured at 65 degrees and 75 degrees, respectively, with pain at the end of range of motion.  The Veteran had a combined range of motion measured at 215 degrees and 220 degrees, respectively, with pain noted only at the end of forward flexion.  There was no evidence of muscle spasm or guarding, and gait and posture were noted to be normal.  The Veteran is not shown to have forward flexion of the thoracolumbar spine at 60 degrees or less; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour to warrant a higher 20 percent evaluation for lumbar spine strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2011).  While the March 2008 and January 2009 examination reports noted some limitation of motion due to pain, the VA examiners of record found no additional functional limitation due to pain, weakness, fatigability, or incoordination.  The Board finds that even with consideration of the Veteran's functional loss due to pain, the Veteran's disability does not approximate a higher 20 percent rating under Diagnostic Code 5237.  There is no indication that pain, due to the Veteran's disability has caused functional loss greater than that contemplated by the 10 percent evaluation currently assigned. See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  Consideration has been given to whether separate or increased ratings are warranted for neurological manifestations of the Veteran's service-connected lumbar spine disability; however, the Veteran is not shown to have objective medical evidence of any neurological manifestations secondary to his lumbar spine strain to warrant such a rating in this case.  March 2008 and January 2009 VA examinations show that the Veteran's motor, sensory and reflex examinations were normal. 

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5243 which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The Board has considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician as described under Diagnostic Code 5243.  A March 2008 VA examination shows that there was no evidence of intervertebral disc syndrome, and a January 2009 VA examination shows that the Veteran had no incapacitating episodes due to his lumbar spine disability.  The Board finds, therefore that an evaluation is not warranted under Diagnostic Code 5243.

Right and Left Knee Patellofemoral Syndrome

The Veteran is currently in receipt of noncompensable evaluations for right and left knee patellofemoral syndrome. 

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2011).  A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a 30 percent evaluation where flexion is limited to 15 percent; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a 0 percent evaluation where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the leg warrants a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

During a March 2008 VA examination, the Veteran reported weakness, stiffness, giving way, lack of endurance, fatigability, and intermittent pain in the bilateral knees.  Pain was stated to be 7/10 in severity.  Pain was elicited with physical activity and was relieved with rest and ibuprofen.  The Veteran had no prosthetic implants.  Examination of the bilateral knees revealed no heat, redness, swelling, effusion, or drainage.  There was positive J-sign bilaterally consistent with poor patellar tracking and patellofemoral syndrome.  Range of motion was normal bilaterally with 0 degrees extension and 140 degrees flexion.  Range of motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The VA examiner could not determine any additional limitation in range of motion caused by flare-ups.  Medial and lateral collateral ligaments were stable to varus and valgus stress testing.  Drawer test and McMurray tests were within normal limits.  X-rays of the right and left knee were normal with normal articulating surface of the distal femur and proximal tibia and patella.  There were no arthritic changes, fractures or lesions.  The Veteran was diagnosed with bilateral patellofemoral syndrome, consistent with examination findings and x-rays.

During a January 2009 VA examination, the Veteran reported aching in the bilateral knees.  He reported that flares were dull and achy in nature and reported that they happened on a daily basis.  He stated that he would have low-grade pain for days.  The Veteran took Motrin for pain.  The Veteran had 145 degrees flexion and 0 degrees extension in the right knee without any pain on range of motion testing.  He had 140 degrees flexion and 0 degrees extension in the left knee without any pain on range of motion testing.  The Veteran's knees were stable to valgus, varus, and anterior drawer testing.  He reported crepitus without pain in the knees on manipulation bilaterally.  There was no change in active or passive range of motion during repeat motion testing, and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  The Veteran was diagnosed with bilateral knee patellofemoral pain syndrome that was intermittent, not worsening on examination that day.  
 
In a July 2008 statement, the Veteran reported stiffness and pain in the bilateral knees.  During a DRO informal conference hearing, the Veteran reported that his back and knee disabilities limited his physical activities.  The Veteran had a dull aching in his knees which was always present.  He reported that sleeping was a problem, and that he slept with a pillow between the knees.  He reported some giving way in the knees.  

Medical evidence shows that right and left knee patellofemoral syndrome is characterized by chronic, low-grade knee pain; full extension to 0 degrees without pain; and full flexion to 140 degrees without pain bilaterally.  There were no additional limitations on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  

The Board finds that a compensable evaluation is not warranted under Diagnostic Codes 5260 or 5261 for right knee or left knee patellofemoral syndrome.  A March 2008 VA examination shows that the Veteran had full extension in the bilateral knees to 0 degrees and full flexion in the bilateral knees to 140 degrees without pain.  A January 2009 VA examination reflects full extension in the bilateral knees to 0 degrees, 140 degrees flexion in the left knee, and 145 degrees flexion in the right knee.  Both VA examinations show that joint function in the bilateral knees was not additionally limited by pain, fatigue, weakness, or lack of endurance after repetitive use, and there was no change in range of motion testing after repetitive use.  A 10 percent evaluation under Diagnostic Code 5260 is assigned for flexion limited to 45 degrees.  The Veteran is shown to have 140 degrees flexion in the left and right knee without pain.  A 10 percent evaluation under Diagnostic Code 5261 is assigned for extension limited to 10 degrees.  The Veteran had full extension to 0 degrees in the left and right knee without pain.  The Board finds that even with consideration chronic pain in the Veteran's knees, left and right knee patellofemoral syndrome does not approximate a 10 percent rating under either Diagnostic Code 5260 or 5261.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Despite the Veteran's reported symptoms of pain, the Veteran's pain has not resulted in any limitation of motion or function in the bilateral knees such that a higher 10 percent evaluation is warranted under Diagnostic Code 5260 or 5261.  The Board finds, therefore, that a compensable evaluation is not warranted for patellofemoral syndrome of the right knee under either Diagnostic Code 5260 or 5261 based on limitation of flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2011).  A compensable evaluation is not warranted for patellofemoral syndrome of the left knee under either Diagnostic Code 5260 or 5261 based on limitation of flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2011). 

The Board has considered whether compensable evaluation is warranted under other applicable provisions of the Diagnostic Code. 

The Veteran is not shown to have ankylosis of the either knee to warrant an evaluation under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  As noted above, the Veteran is shown to have full active motion in both knee joints.  

The Board finds that a separate evaluation is not warranted under Diagnostic Code 5257 for other impairment of the knee based on recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Although the Veteran reported some giving way of the knees, there was no objective evidence of recurrent subluxation or lateral instability shown on objective examination.  March 2008 and January 2009 VA examinations show that the Veteran's knees were stable to valgus, varus, and anterior drawer testing, and McMurray's test was within normal limits.  Although the Veteran is competent to report giving way in the knees; the Board finds, in this case, that objective findings to the contrary on physical examination outweigh the probative value of the Veteran's report.  The Board finds, therefore, that an evaluation is not warranted under Diagnostic Code 5257.

There is no evidence of dislocated semilunar cartilage in the left knee with frequent episodes of locking, pain, and effusion into the joint.  The Board finds, therefore, that an evaluation is not warranted under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  There is no evidence of removal of semilunar cartilage which is symptomatic.   The Board finds, therefore, that an evaluation is not warranted under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  

Bilateral Mandibular Tori

The Veteran's bilateral mandibular tori are rated as noncompensable under Diagnostic Code 9999-9905.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, dental and oral conditions, and the last two digits will be "99" for all unlisted conditions. Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).  The RO has rated the Veteran's bilateral mandibular tori based on limitation of temporomandibular articulation.  See 38 C.F.R. § 4.150 Diagnostic Code 9905.  The Board finds that a rating under Diagnostic Code 9905 is appropriate in this case.   

Under Diagnostic Code 9905, a 10 percent rating is assigned when the range of lateral excursion is limited from 0 to 4 mm or inter-incisal range is limited to 31 to 40 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2011).  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm. Id.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm. Id.  A maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm. Id.  A Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  

A March 2008 VA authorized dental examination shows that the Veteran had multiple exostoses on the lingual side of the mandible bilaterally.  He abraded and cut the overlying tissue when eating.  The Veteran was referred by the Air Force to a civilian dentist for surgery, but opted against having the operation.  A physical examination shows that the Veteran had healthy dentition, periodontium and oral cavity.  His oral hygiene was good.  He had no muscle trismus or pain.  He had normal function.  The Veteran's range of motion was 0 to 39 millimeters vertically, 5 millimeters to the right and 6 millimeters to the left.  He had multiple bilateral tori which almost grew together under his tongue.  The largest of these was approximately 12 millimeters by 17 millimeters on each side.  The ridge of tori on each side covered about 35 millimeters along the lingual aspects of the mandible.  The examiner stated that these were abnormally large and impeded mastication and should be surgically removed so that the Veteran could eat in comfort without abrading and cutting overlying tissue.  The maxillary torus was small and of no consequence.  The buccal maxillary exostoses were small and consistent with bruxism in a male.  Panoramic radiographs were unremarkable.  The Veteran was diagnosed with very large bilateral mandibular tori. 

During a January 2009 VA examination, the Veteran was noted to have multiple mandibular tori on the lower mandible.  Surgery was recommended at the time of a May 2008 VA examination.  The Veteran reported that any sharp or crunchy foods would cause pain.  He reported that every time he ate, he had pain in the gum line.  He had been noted to have exostoses of the mandible.  The Veteran did not report any weight loss.  He denied any hemoptysis, hematemesis, but did have painful chewing.  There was no clicking or popping of the jaw.  Examination of the mouth demonstrated an incisor opening of 35 millimeters, 6 millimeter excursion to the right, and 6 millimeter excursion to the left.  The Veteran had 12 millimeter by 20 millimeter hard palate torus that protruded 4 millimeters from the surface, and had multiple bilateral mandibular tori, the largest of which were 12 millimeters by 17 millimeters. The Veteran was diagnosed with mandibular tori, as well as hard palate torus.  

During a DRO informal conference hearing, the Veteran reported that bony growths under his tongue interfered with eating and he had to avoid hard foods.  The Veteran reported growths in all of his gums. In a July 2008 statement, the Veteran reported that mandibular tori interfered with eating and caused unwanted spraying of saliva.  He ate slowly and avoided hard or crunchy foods.  Flossing was painful.  The Veteran was also self-conscious about the appearance of the inside of his mouth.

The medical evidence of record shows that the Veteran has multiple mandibular tori, the largest of which were located bilaterally under the tongue, and measured approximately 12 millimeters by 17 millimeters.   Bilateral mandibular tori resulted in pain due to abrading and cutting overlying tissue when eating.  The Veteran had inter-incisal temporomandibular articulation limited to 35 millimeters, and lateral excursion limited to 5 millimeters on the right and 6 millimeters on the left.  The Veteran additionally had 12 millimeter by 20 millimeter hard palate torus that protruded 4 millimeters from the surface.

The Board finds that a 10 percent evaluation is warranted under Diagnostic Code 9905 for inter-incisal range of motion limited to between 31 and 40 millimeters.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2011).  The Board notes that inter-incisal range of motion is not limited to between 21 and 30 millimeters to warrant a higher 20 percent evaluation under Diagnostic Code 9905.  

The Board has considered whether a separate or higher evaluation is warranted under other applicable provisions of the Diagnostic Code.  However, the evidence in this case does not demonstrate that the Veteran has loss of any portion of the mandible, nonunion of the mandible, or malunion of the mandible to warrant ratings under Diagnostic Codes 9901 - 9904.  See 38 C.F.R. § 4.150, Diagnostic Codes 9901 - 9904 (2011).  The Veteran is not shown to have loss of ramus, condyloid process, coronoid process, or hard plate; loss of teeth due to loss of substance of body of maxillia or mandible; or malunion, nonunion, or loss of maxillia to warrant ratings under Diagnostic Codes 9906-9916.  See 38 C.F.R. § 4.150, Diagnostic Codes 9906 - 9916 (2011).  

The Board concludes that a 10 percent evaluation is warranted for the Veteran's bilateral mandibular tori under Diagnostic Code 9905.  

Consideration of Lay Evidence 

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements with regard to the severity of his claimed disabilities.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay statements in regard to the current severity of the Veteran's disabilities were provided in a DRO informal conference hearing, in a July 2008 statement, and during the course of VA examinations.  These statements have been noted above.  The Board finds that the Veteran is competent to report his symptomatology, and his statements have been considered by both the VA examiners in their evaluation of the Veteran, and by the Board.  

The Board finds that the Veteran's reports regarding pain and general day-to-day accommodations due to pain are generally credible.   However, the Board also notes some inconsistencies with the Veteran's reports in a May 2008 VA examination.  In that regard, the Veteran described back pain as being 10/10 in severity and bilateral knee pain as 7/10 in severity.  However, on objective examination, back pain was only noted at the end of forward flexion and no knee pain was noted with range of motion testing.  Additionally, during a January 2009 VA examination, the Veteran described pain as dull, aching, or low-grade and described pain as intermittent.  The Board finds that the Veteran's reports given during the May 2008 VA examination with regard to the severity of his pain are inconsistent with his physical examination and they are inconsistent with January 2009 reports .  Additionally, during his March 2008 VA examination, the Veteran reported weakness, stiffness, giving way, lack of endurance, fatigability, and intermittent pain in the bilateral knees.  However, weakness, stiffness, giving way, lack of endurance, and fatigability were not shown on objective examination during either March 2008 or January 2009 VA examinations.  Therefore, where there are inconsistencies shown by the record, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

Extraschedular Consideration 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's claimed disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." 
During a January 2009 VA examination, the Veteran reported that he was able to perform self-care without limits.  He did not attempt to carry anything heavier than a grocery bag.  The Veteran was working full time at a hazardous material center as a point of contact in a call center.  He did not report any limitations to his usual job duties.  The Veteran has additionally reported limitations to standing and sitting for long periods due to his service-connected disabilities, difficulty with sleep, and difficulty with eating.  However, the Board finds that there is no persuasive evidence in the record to indicate that manifestations of the Veteran's service-connected disabilities are not adequately contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The degree of the Veteran's disability has been addressed by his current ratings.  The evidence in this case does not show is that manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that have rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Board therefore has determined that referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran's lumbar strain warrants a higher rating evaluation.  The preponderance of the evidence is against finding that right and left knee patellofemoral syndrome warrant a compensable evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the veteran's claim.  The Board concludes that the evidence supports a 10 percent rating, but no more, for bilateral mandibular tori.

	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for lumbar strain, in excess of 10 percent, is denied.

An initial compensable evaluation for right knee patellofemoral syndrome is denied.

An initial compensable evaluation for left knee patellofemoral syndrome is denied.

A 10 percent rating, but no more, is granted for bilateral mandibular tori subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


